 



(LIFETIME FITNESS LOGO) [c13460lifetime2.gif]
2007 Key Executive
Incentive Compensation Plan

Name:     Title:     Effective Date:   January 1, 2007

Plan Description

     
Plan Objective:
  To provide key executives with incentives and rewards for achieving and
exceeding 2007 LTF business goals.
 
   
Performance Measure:
   
 
  •   Year-to-Date Earnings Before Taxes (EBT)
 
  •   Annual Return on Invested Capital (ROIC)

Cash — Annualized
Target Pay: $_________
Guaranteed Pay: $_________
Incentive Details

•   Performance is based on LTF 2007 Fiscal Year, 1/1/07 – 12/31/07   •  
Monthly payout opportunity   •   Based on Year-To-Date EBT Actual vs. Plan as of
Month-End   •   Year end opportunity if ROIC is better than plan

 



--------------------------------------------------------------------------------



 



2007 Key Executive
Incentive Compensation Plan
Monthly Incentive Formula
(Actual YTD EBT / Plan YTD EBT times YTD Target Pay) minus YTD Guaranteed Pay =
Incentive Payout
Year-End Incentive Formula
(EBITDA minus Maintenance Capital Expenditures plus Rent Expense minus Taxes) /
[Average Working Capital plus Average Fixed Assets plus (Rent Expense multiplied
by 7)]
Examples
Compensation Data

  •   Annual Target Pay: $120,000     •   Annual Guaranteed Pay: $100,000     •
  Monthly Target Pay: $10,000     •   Monthly Guaranteed Pay: $8,333

Example #1

  •   YTD EBT Plan: $1,000,000     •   YTD EBT Actual: $1,100,000     •  
Percent of Plan Attained: $1,100,000 / $1,000,000 = 110%     •   Incentive
Payout: (110% x $10,000) — $8,333 = $2,667

Example #2

  •   YTD EBT Plan: $1,000,000     •   YTD EBT Actual: $900,000     •   Percent
of Plan Attained: $900,000 / $1,000,000 = 90%     •   Incentive Payout: (90% x
$10,000) — $8,333 = $667

Example #3 (ROIC)

  •   Annual Target Pay: $120,000     •   ROIC Plan: 15.00%     •   ROIC Actual:
15.15%     •   Favorable to Plan: 1% (.15 / 15)     •   Incentive Payout: 1% x
$120,000 = $1,200



 



--------------------------------------------------------------------------------



 



Administration
ROIC / EBT Performance

•   If Actual ROIC vs. Plan is unfavorable during the year, the company may
withhold payout on the EBT component to offset the future negative variance.

Payout Timing

•   All payouts for the monthly incentive will be made via the payroll run which
follows the month-end close (24th of the following month). The incentive amount
reflects the previous month’s YTD performance.

•   Any year-end ROIC incentive will be made via the payroll run which follows
the December month-end close, typically January 24th of the following year.

Plan Eligibility

•   Eligibility for a payout is cancelled when a plan participant voluntarily or
involuntarily terminates employment before the payout date.

•   If the plan participant moves to a new position during the period, which has
a different target pay opportunity, any incentive payments will be prorated for
time in the respective positions.

•   Newly hired or promoted plan participants are eligible for plan
participation beginning with the first day of the month following their hire
date.

•   A pro-rated payment of the earned monthly incentive payout will be made if
plan participant dies or becomes disabled during the eligibility period.

Approvals

•   All payouts must to be approved by the Internal Compensation Committee of
Life Time Fitness, Inc., or its delegate(s).

•   The Compensation Committee of the Board of Directors of Life Time Fitness,
Inc. must approve any and all exceptions to this plan in advance of any
incentive payout.

IMPORTANT NOTE:
The plan, and any terms contained in the plan does not represent an employment
agreement and does not assure or give evidence of continued employment or claim
to continued employment of any plan participant for any time or period or
position at any specified pay level.
This plan may be amended or terminated at any time by the Compensation Committee
of the Board of Directors of Life Time Fitness, Inc. The plan, as described
above, supersedes any and all plans, or earlier descriptions of the plan.

 